     Case 2:17-cr-00229-TOR
O PS 8
                                       ECF No. 778 ***NOT ON PUBLIC DOCKET***                       filed 03/13/19
(3/15)                                     PageID.3517 Page 1 of 2                                           FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                               UNITED STATES DISTRICT COURT
                                                                                                    Mar 13, 2019
                                                             for                                        SEAN F. MCAVOY, CLERK

                                            Eastern District of Washington


U.S.A. vs.                  Samuels, Derek Thomas                        Docket No.             2:17CR00229-TOR-3


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Derek Thomas Samuels, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 18th day of December 2017.

On August 7, 2018, Mr. Samuels appeared before the Honorable Mary K. Dimke, U.S. Magistrate Judge in Spokane,
Washington, for the purpose of a pretrial revocation hearing. The Court detained Mr. Samuels pending placement in an
inpatient substance abuse treatment facility. Upon successful completion of an inpatient substance abuse treatment program,
the Court ordered Mr. Samuels to continue under conditions of pretrial release supervision previously imposed. On October
9, 2018, Mr. Samuels successfully completed an inpatient substance abuse treatment program.

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
Law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, a random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Derek Thomas Samuels is alleged to have ingested heroin on March 7, 2019.

On December 20, 2017, U.S. Probation Officer Patrick Dennis reviewed the conditions of pretrial release supervision with
Mr. Samuels. He acknowledged an understanding of the conditions, which included standard condition number 9.

On March 8, 2019, Mr. Samuels reported to the U.S. Probation Office and met with the undersigned officer. During that
meeting, Mr. Samuels admitted he smoked heroin on March 7, 2019. Subsequently, Mr. Samuels signed a substance abuse
admission form acknowledging his use of heroin.

In addition, on March 8, 2019, Mr. Samuels provided a urine sample that tested presumptive positive for the presence of
morphine, which his consistent with the use of heroin. The urine sample was sent to Alere Toxicology (Alere) for further
analysis. As of the date of this report, the test results from Alere have yet to be received.

Violation #2: Derek Thomas Samuels is alleged to have failed to appear for random drug testing on six occasions.

On December 20, 2017, U.S. Probation Officer Patrick Dennis reviewed the conditions of pretrial release supervision with
Mr. Samuels. He acknowledged an understanding of the conditions, which included additional condition number 27.
   PS-8
       Case 2:17-cr-00229-TOR         ECF No. 778 ***NOT ON PUBLIC DOCKET***                      filed 03/13/19
                                          PageID.3518 Page 2 of 2
   Re: Samuels, Derek Thomas
   March 12, 2019
   Page 2
On November 7, 2018, the undersigned officer referred Mr. Samuels to the phase urinalysis testing program at Pioneer
Human Services (PHS). Mr. Samuels was instructed to contact PHS on a daily basis to determine if he is required to submit
to random drug testing.

Mr. Samuels has failed to report for random drug testing on the following dates: November 13, 2018; November 27, 2018;
December 11, 2018; December 21, 2018; February 4, 2019; and March 1, 2019.

                            PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       March 12, 2019
                                                                by       s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]       No Action
[9 ]      The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[9 ]      Defendant to appear before the Judge assigned to the case.
                                                                  se.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other                                                            5IPNBT03JDF
                                                                           5IPNBT 0 3JDF
                                                                           $IJFG64%JTUSJDU+VEHF
                                                                           Signature of Judicial Officer

                                                                            .BSDI
                                                                           Date
